 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700; F: (916) 498-5710
 5
     Attorneys for Defendant
 6   HUMBERTO SANCHEZ AVINA

 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,              )   Case No. 2:19-CR-166-JAM
11                                          )
                    Plaintiff,              )   STIPULATION AND ORDER TO CONVERT
12                                          )   STATUS CONFERENCE TO CHANGE OF PLEA
                       vs.                  )   AND JUDGMENT AND SENTENCING
13                                          )   HEARING AND ADVANCE DATE
     HUMBERTO SANCHEZ AVINA,                )
14                                          )   Date: December 10, 2019
                  Defendant.                )   Time: 9:15 A.M.
15                                          )   Judge: Hon. John A. Mendez

16          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
17   States Attorney, through Samuel Stefanki, Assistant United States Attorney, counsel for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
19   counsel for Mr. Humberto Sanchez Avina, that the status conference currently set for December
20   10, 2019 may be advanced to December 3, 2019 at 9:15 a.m. and converted to a Change of Plea
21   and Judgment & Sentencing hearing pursuant to the Fast Track Resolution Program.
22          1.      On November 4, 2019, Mr. Sanchez Avina had his initial appearance on the
23                  indictment. At that hearing, a status conference was set for December 10, 2019.
24          2.      The parties have since agreed to resolve the case via the Fast Track Resolution
25                  Program. We therefore respectfully request the Court to convert the status
26                  conference into a change of plea and a judgment and sentencing hearing, as
27                  mandated by the Fast Track program.
28
                                                     -1-
 1         3.     The parties further request to advance the date from December 10, 2019 to

 2                December 3, 2019 at 9:15 a.m. Probation was consulted and is available on the

 3                requested date.
 4                                             Respectfully submitted,
 5                                             HEATHER E. WILLIAMS
                                               Federal Defender
 6
 7   Date: November 20, 2019                   /s/ Christina Sinha
                                               CHRISTINA SINHA
 8                                             Assistant Federal Defender
                                               Attorneys for Defendant
 9                                             HUMBERTO SANCHEZ AVINA
10
11   Date: November 20, 2019                   MCGREGOR W. SCOTT
12                                             United States Attorney

13                                             /s/ Samuel Stefanki
                                               SAMUEL STEFANKI
14                                             Assistant United States Attorney
                                               Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status
 4   conference previously set for December 10, 2019 is advanced to December 3, 2019 at 9:15 a.m.
 5   and converted into a Change of Plea and Judgment and Sentencing Hearing.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: November 20, 2019                       /s/ John A. Mendez_____________
                                                    HON. JOHN A. MENDEZ
10
                                                    United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3-
